Citation Nr: 1534773	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-33 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1959 and from December 1966 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, that denied the Veteran's claim of entitlement to service connection for right knee osteoarthritis (claimed as right knee condition).  In October 2010, the Veteran filed a notice of disagreement with the decision, and a statement of the case was issued in October 2013.  He filed a substantive appeal (VA Form 9) in November 2013.  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to hold the record open for sixty days to give him an opportunity to submit additional evidence in support of his claim.  In May and June 2015, the Veteran submitted additional evidence, including private treatment records and a number of medical opinions from his private orthopedic surgeon.  Along with the new evidence, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for right knee scarring has been raised by the record during the April 2015 video conference hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

The competent, credible, and probative evidence of records indicates that the Veteran's right knee osteoarthritis is directly related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §  3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, with regard to the issue herein decided, the Board is granting the full benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current right knee disability is related to his military service.  Specifically, during his April 2015 hearing, the Veteran stated that he injured his knee while in service after being involved in a helicopter crash in March 1968 while serving in Vietnam.  See Hearing Transcript at 4, April 2015.  He stated that, at the time of the helicopter crash, his primary injury was to his left foot, although he also injured his right knee.  Id. at 6.  Additionally, the Veteran stated that he re-injured his right knee after being involved in an automobile accident in May 1968 while he was hospitalized at Walter Reed General Hospital for the injuries he sustained in the helicopter crash.  Id. at 7.  He stated that as a result of the automobile accident, he received deep lacerations on his right knee.  Id. at 7-8.  Alternatively, during his hearing, the Veteran argued that, as a result of the injury to his left foot and the resultant disability for which he is now service connected, his right knee was aggravated by this disability.  Id. at 9.  During his hearing, he also stated that he had not suffered from any other injury or trauma to his right knee since his military service.  Id. at 10.

As to the first element of service connection, that the veteran must have current disability, the Veteran's private treatment records, as well as the August 2010 VA examination report, clearly indicate that he suffers from a current disability.  Specifically, the August 2010 VA examiner diagnosed the Veteran's condition as right knee osteoarthritis.  A June 2015 private treatment record also states that his disability is best characterized as osteoarthritis of the right knee.  Thus, the first element of service connection is met, as the evidence demonstrates that the Veteran suffers from a current disability.

With regard to the in-service element of service connection, the Veteran's service treatment records confirm his accounts of his in-service experiences.  In a September 1968 clinical record from the Walter Reed General Hospital, it was noted that the Veteran complained of pain in his left foot, as well as pain in both knees and his elbows after he was involved in a helicopter crash.  According to that record, X-rays were taken of his right knee which revealed a partially fused bipartite patella; otherwise, the Veteran's knee was normal.  The record also confirms the occurrence of the automobile accident, as it states that his condition was improving until the accident in May 1968 from which he sustained abrasions to both knees and a deep laceration over the right knee.  At that time, X-rays did not reveal any fractures.  Based on this evidence, as well as the Veteran's testimony highlighted above, the Board finds that the in-service element of service connection is met.  Thus, the ultimate question is whether there is a relationship, or nexus, between his currently-diagnosed right knee osteoarthritis and these in-service events.

The Board notes that the Veteran has stated on multiple occasions that he did not start experiencing problems with his right knee until 2006 or 2007.  See Hearing Transcript, Pg. 10, April 2015; VA Examination, August 2010.  Thus, as there is no evidence that the Veteran's right knee osteoarthritis manifested within one year from his discharge, or that he suffered from continuous symptomatology since service, presumptive service connection is not warranted.

In connection with his claim, the Veteran was afforded a VA examination to address the nature and etiology of his right knee disability in August 2010.  During the examination, he stated that he began experiencing problems with his right knee, including tenderness, swelling, and redness, in 2007 and that it was progressively getting worse.  With regard to the Veteran's in-service injuries, the examiner noted his account of both the helicopter crash and the automobile accident.  With regard to the helicopter accident, the examiner stated that there was no mention of any injury to the right knee.  After conducting a complete examination of the Veteran, and after reviewing his service treatment records and his private medical records, the examiner opined that the Veteran's right knee osteoarthritis was less likely than not caused by or a result of the helicopter crash while stationed in Vietnam.  To support this conclusion, the examiner reasoned that there was nothing in the Veteran's service treatment records that indicated that he was involved in a helicopter crash in 1968 or that he received treatment for a right knee injury while in service.  Additionally, the examiner also notes that there was a "significant silent period of approximately 40 years between the time of the original claimed injury and any subsequent diagnosis and treatment."  VA Examination, August 2010.

The Board finds that the August 2010 VA examination is inadequate for a number of reasons.  First, the VA examination is based on an inaccurate factual premise.  Specifically, although the examiner stated that the Veteran's service treatment records did not indicate that he suffered from a right knee injury during the helicopter crash, as indicated above, there is a clearly notation of bilateral knee pain following the helicopter crash and automobile accident in the September 1968 clinical record from Walter Reed General Hospital.  Additionally, in that same record, there is a notation that an X-ray of the Veteran's right knee revealed a partially fused bipartite patella.  The examiner also failed to address the automobile accident and the effect, if any, that that incident had on the Veteran's right knee osteoarthritis.  In this regard, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Second, although the examiner stated that the Veteran's post-service treatment records were silent for forty years following his military service, the examiner did not explain the significance of this fact.  In this regard, the mere absence of contemporaneous and corroborating clinical evidence of knee symptomatology does not give rise to a foundation from which it can be concluded that it would be expected that there be expected that there would be corroborating contemporaneous clinical evidence of knee symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Horn v. Shinseki¸25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (VA may weigh a claimant's lay statements against the absence of contemporary medical evidence but there must first be proper foundation for drawing inferences against a claimant from an absence of documentation, i.e., to demonstrate that such silence has a tendency to prove or disprove a relevant fact, such that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The Board concludes that the rationale provided by the August 2010 examiner is, therefore, inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, the Board affords no probative weight to this opinion.

Conversely, in support of his claim, the Veteran submitted a number of letters from his private orthopedic surgeon that relates his current knee disability to his military service.  In an October 2010 letter, the orthopedic surgeon discussed the Veteran's in-service injuries, including both the helicopter crash and the automobile accident.  The orthopedic surgeon also stated that, when he was initially evaluated in October 2007, X-rays were taken which revealed a possible old fracture of the right superolateral aspect of his patella.  He also stated that subsequent clinical findings revealed that the Veteran's medial joint space was slightly decreased with mild marginal osteophyte formation.  On his visit in October 2010, the orthopedic surgeon indicated that X-rays revealed moderate osteoarthritic changes, decreased medial joint space, and osteophytic changes.  The orthopedic surgeon concluded that, in his professional opinion, the Veteran's current right knee osteoarthritis was due to his in-service injuries in 1968.

Following his hearing, the Veteran submitted two more letters from his private orthopedic surgeon.  In the two letters, dated in March 2015 and June 2015, the private orthopedic surgeon reiterates his opinion that the Veteran's right knee osteoarthritis was related to his military service, specifically the two incidents in 1968.  In the June 2015 letter, the orthopedic surgeon stated that he reviewed the Veteran's service treatment records, including the September 1968 clinical record from Walter Reed General Hospital.  The orthopedic surgeon stated that he had no other known risk factors that could have contributed to his current right knee osteoarthritis.  Additionally, the orthopedic surgeon stated that, based on his personal experience and his review of medical literature, to include the an article from the Centers for Disease Control and Prevention, individuals that have a history of prior knee injuries were at a greater risk to develop posttraumatic arthritis.  The orthopedic surgeon concluded that the Veteran's right knee osteoarthritis was directly related to his 1968 in-service injuries.

The Board finds that the opinions of the Veteran's private orthopedic surgeon, when taken together, reflect adequate consideration of the pertinent facts of this case, including the Veteran's credible lay statements and his service treatment records concerning his in-service injuries.  Additionally, the private orthopedic surgeon provided an adequate rationale to support his conclusion, specifically that the Veteran's X-rays revealed an old fracture of the right superolateral aspect of his patella, that he did not have any other risk factors other than his in-service injuries, and that the nature of the Veteran's right knee osteoarthritis was consistent with individuals that suffered from a prior knee injury.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  Consequently, the Board finds that, collectively, the orthopedic surgeon's opinions are the only competent and credible medical evidence addressing the relationship between the Veteran's military service and his current right knee osteoarthritis of record.

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of service connection for right knee osteoarthritis on a direct basis.  Indeed, as noted above, the only competent, credible, and probative evidence of record establishes that the Veteran's current right knee osteoarthritis was likely due to his 1968 in-service injuries, the March 1968 helicopter crash and the May 1968 automobile accident.  Therefore, the Board concludes that service connection for right knee osteoarthritis is warranted.


ORDER

Service connection for right knee osteoarthritis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


